United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2054
Issued: January 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 1, 2006 merit decision denying her claim for schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.1
ISSUE
The issue is whether appellant met her burden of proof to establish that she was entitled
to schedule award compensation due to her employment injury.

1

The record also contains an August 24, 2006 Office decision regarding a recurrence of disability claim.
Appellant has not appealed this decision to the Board and the matter is not currently before the Board.

FACTUAL HISTORY
On May 17, 2000 appellant, then a 46-year-old letter carrier, filed an occupational disease
claim alleging that she sustained stress-related urinary incontinence and menorrhagia due to
engaging in heavy lifting at work. She stopped work on May 11, 2000.
On May 12, 2000 appellant underwent a total abdominal hysterectomy, bilateral
salpingectomy, retropubic urethropexy and a uterosacral ligament vaginal vault suspension for
treatment of menorrhagia and urinary stress incontinence.
Appellant submitted a June 26, 2000 report in which Dr. Jon Weisbaum, an attending
osteopath, stated that her work activities “played some role in the development of her
incontinence problem over the years but that vaginal child bearing certainly played a major role
in the etiology of her dysfunction.”2 In a February 13, 2001 report, Dr. David B. Dunn, an
attending Board-certified family practitioner, stated that there was a high probability that
appellant’s lifting at work was the cause of her urinary stress incontinence.
The Office accepted that appellant sustained employment-related aggravation of urinary
stress incontinence and paid her appropriate compensation. It found that she was entitled to
reimbursement for that portion of her May 12, 2000 surgery, which was related to her urinary
stress incontinence.
On May 14, 2002 appellant requested a schedule award due to her accepted employment
injury.
In a September 22, 2004 report, Dr. Dunn responded to several questions posed by the
Office regarding appellant’s impairment. He indicated that appellant reached maximum medical
improvement in about November 2000 with respect to her urinary stress incontinence. Such
actions, as walking up and down stairs and sneezing could lead to urinary stress incontinence
incidents. Dr. Dunn noted that appellant had a problem with decreased sensation in the skin of
the surgical area and a 300 square centimeter area across the abdomen and also had a decreased
sensation of bladder fullness which could lead to more urinary stress incontinence. He indicated
that she had a fluttering discomfort which was about 4/10 pain with normal everyday activities
and 7-8/10 pain when she had urinary tract infection or inflammation. Dr. Dunn stated that when
appellant had a urinary tract inflection she would only be able to carry 15 pounds. He indicated
that she had a decreased ability to urinate with a 25 decrease in her ability to void her bladder
and that a 50 percent permanent decrease in function of her pelvic wall muscles after her surgery.
In a report dated February 25, 2005, Dr. Erik Berkson, a Board-certified internist, who
served as an Office medical consultant, discussed Dr. Dunn’s assessment of appellant’s urinary
stress incontinence. He indicated that a schedule award could be granted for the extremities but
not for the axial skeleton or whole person. While appellant had impairment of activities of daily
living, she did not have symptoms in her upper or lower extremities which caused impairment.
Dr. Berkson noted that if he was “forced to provide some quantification of bladder dysfunction”
that appellant would fit a Class 3 impairment of the urethra under Table 7-4 of the American
2

Appellant returned to limited-duty work for the employing establishment in late June 2000.

2

Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001) and thus would have a 25 percent whole person impairment. He indicated that
appellant’s date of maximum medical impairment was November 12, 2000, the date that her
condition leveled out after surgery.
By decision dated March 18, 2005, the Office denied appellant’s claim on the grounds
that she did not submit sufficient medical evidence to establish that she had impairment to a
schedule member due to her employment injury.
Appellant submitted an October 3, 2005 report from Dr. Dunn, who stated that she had
pelvic wall relaxation, which was in large part “due to years of letter carrying in its own right
apart from the surgery.” He noted that appellant also had pelvic wall muscle impingement of
nerves that went to the medial thighs and stated:
“These go down to the inner areas of both the left and right thighs but do not go to
the level of the knee or below. They are worse on the right side than the left. She
has this 90 percent of her day. The discomfort and pain is better when she is off
of her feet and worsens with activities and in particular when she carries a heavy
mail sack…. I believe her right leg medial thigh discomfort is because she is right
leg dominant and depends more on her right side and pushes off from that side.”
In a December 13, 2005 report, Dr. Dunn stated that appellant had scarring from her
bladder surgery and now had very little sense of bladder fullness which led to urinary
incontinence. She denied any focal numbness or weakness in the legs and did not associate any
worsening pain with a full bladder. In a March 10, 2006 report, Dr. Dunn provided an
assessment of appellant’s condition which was similar to that contained in his September 22,
2004 and October 3, 2005 reports. He referred appellant to Dr. Charles R. Davies, a Boardcertified neurologist, who obtained electromyogram (EMG) and computerized tomography scan
testing. Dr. Dunn stated that he agreed with Dr. Davies’ assessment that the pain appellant
experienced within her inner thighs with activity was the result of pressure and stretching of the
branches of the nerves going into the pelvic floor caused by scar tissues from her surgery and the
pelvic floor muscle weakening. Dr. Dunn indicated that he expected this to be permanent.
In a report dated February 27, 2006, Dr. Davies stated that appellant’s recent EMG
testing results indicated no damage to the nerves extending down the right leg, including the
femoral nerve and tibial nerve and stated that the nerves in her low back coming from the spinal
cord appear normal. He stated: “I believe that the pains you are experiencing within your inner
thighs with activity are the result of pressure and stretching of branches of nerves going into the
pelvic floor caused by scar tissue from your surgeries and pelvic floor muscle weakening.”
Appellant requested a hearing before an Office hearing representative regarding her
claim. At the March 29, 2006 hearing, she claimed that pain from her employment injury caused
impairment in her legs.
By decision dated and finalized on June 1, 2006, the Office hearing representative
affirmed the Office’s March 18, 2005 decision.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
A claimant may be entitled to a schedule award for permanent impairment to an upper or
lower extremity even though the cause of the impairment originated in the neck, shoulders or spine.6
A schedule award is not payable for an impairment of the whole person7 and the bowel or bladder
is not a scheduled member under the Act.8
Before the A.M.A., Guides may be utilized the record must contain medical evidence
describing the claimant’s alleged permanent impairment. The Federal (FECA) Procedure Manual
provides that in obtaining medical evidence required for a schedule award the evaluation must
include “a detailed description of the impairment which includes, where applicable, the loss in
degrees of active and passive motion of the affected member of function, the amount of any
atrophy or deformity, decreases in strength or disturbance of sensation or other pertinent
description of the impairment.” This description must be in sufficient detail so that the claims
examiner and others reviewing the file will be able to clearly visualize the impairment with its
restrictions and limitations.9
ANALYSIS
The Office accepted that appellant sustained employment-related aggravation of urinary
stress incontinence. She later claimed that she was entitled to schedule award compensation due
to this injury. The Board finds that appellant did not submit sufficient medical evidence to
establish that she was entitled to schedule award compensation due to her employment injury.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (2006).

5

Id.

6

Thomas J. Engelhart, 50 ECAB 319, 320-21 (1999).

7

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

8

John Yera, 48 ECAB 243, 247 (1996).

9

Federal (FECA) Procedure Manual, Part -- 2 Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.6 (March 1995). See John H. Smith, 41 ECAB 444, 448 (1990); Alvin C. Lewis, 36 ECAB 595, 596 (1985).

4

The Office properly determined that the medical evidence showed that appellant did not
have employment-related permanent impairment which would entitle her to a schedule award. It
correctly relied on the February 25, 2005 report of Dr. Berkson, a Board-certified internist
serving as an Office medical consultant. He determined that she was not entitled to a schedule
award. Appellant would not be entitled to a schedule award for impairment of the bladder itself,
but would be entitled to such compensation if it could be shown under the relevant standards of
the A.M.A., Guides that she had permanent impairment of the lower extremities which extended
from her bladder area.10 Dr. Dunn properly found that the medical evidence did not clearly show
that appellant had permanent impairment of her lower extremities which extended from her
bladder area. Dr. Berkson noted that if he was “forced to provide some quantification of bladder
dysfunction” that appellant would fit a Class 3 impairment of the urethra under Table 7-4 of the
A.M.A., Guides (5th ed. 2001) and thus would have a 25 percent whole person impairment.11
However, as Dr. Berkson acknowledged, such a calculation would constitute an academic
exercise as no schedule award is payable under the Act for the whole person.12
None of the reports of appellant’s attending physicians contained an opinion on
appellant’s permanent impairment as derived under the standards of the A.M.A., Guides, nor is it
possible to determine from the findings contained in these reports that appellant is entitled to a
schedule award. Appellant alleged that the reports show that she had impairment of the lower
extremities due to pain which extended from the bladder and pelvic area. However, a review of
this evidence shows that such a medical process is not sufficiently well described to allow for a
schedule award. As noted, the description of a given impairment must be in sufficient detail so
that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its restrictions and limitations.13
In October 3, 2005 and March 10, 2006 reports, Dr. Dunn, an attending Board-certified
family practitioner, stated that appellant had pelvic wall relaxation which was in large part “due
to years of letter carrying in its own right apart from the surgery.”14 He noted that appellant also
had pelvic wall muscle impingement of nerves that went to the inner areas of both thighs but did
not go to the level of the knee or below. In a report dated February 27, 2006, Dr. Davies, an
attending Board-certified neurologist, stated: “I believe that the pains you are experiencing
within your inner thighs with activity are the result of pressure and stretching of branches of
nerves going into the pelvic floor caused by scar tissue from your surgeries and pelvic floor
muscle weakening.” Dr. Dunn indicated that he agreed with the assessment contained in
Dr. Davies’ February 27, 2006 report.

10

See supra notes 6 and 8 and accompanying text.

11

See A.M.A., Guides 153, Table 7-4.

12

See supra note 7 and accompanying text.

13

See supra note 9 and accompanying text.

14

Appellant underwent surgery on May 12, 2000 which was partially designed to address her incontinence
problems.

5

However, neither Dr. Dunn nor Dr. Davies sufficiently described appellant’s medical
condition in sufficient detail to allow for calculation of a schedule award under the standards of
the A.M.A., Guides.15 For example, they did not identify diagnostic testing showing the extent
of appellant’s scar tissue or explain the process how such scar tissue could cause pain which
radiated into nerves extending into the lower extremities. The physicians did not identify the
specific affected nerves extending into the lower extremities or attempt to quantify the extent of
appellant’s pain. Such explanation is particularly necessary as Dr. Davies had indicated that
appellant’s recent EMG testing results showed no damage to the nerves extending down the right
leg, including the femoral and tibial nerves and noted that the nerves in appellant’s low back
coming from the spinal cord appeared normal.
For these reasons, the medical evidence submitted by appellant does not show that she
was entitled to schedule award compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to schedule award compensation due to her employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 1, 2006 decision is affirmed.
Issued: January 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

General reference should be made to Chapter 17 of the A.M.A., Guides for assessment of lower extremity
impairment, including peripheral nerve impairment.

6

